IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JUAN NAVARRO,                                : No. 35 EM 2020
                                             :
                   Petitioner                :
                                             :
                                             :
             v.                              :
                                             :
                                             :
JOHN WETZEL, SECRETARY OF THE                :
DEPARTMENT OF CORRECTIONS;                   :
BERNADETTE MASON, FACILITY                   :
MANAGER OF SCI-MAHANOY; L.                   :
KRASNER, DISTRICT ATTORNEY OF                :
PHILADELPHIA,                                :
                                             :
                   Respondents               :


                                     ORDER



PER CURIAM

      AND NOW, this 5th day of June, 2020, the “Emergency Motion Seeking Release

from Respondents[’] Custody” is DENIED.